Name: 2002/745/EC: Commission Decision of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council Directive 92/34/EEC (Text with EEA relevance) (notified under document number C(2002) 3302)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  agricultural activity;  agricultural policy;  trade;  means of agricultural production;  research and intellectual property
 Date Published: 2002-09-07

 Avis juridique important|32002D07452002/745/EC: Commission Decision of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council Directive 92/34/EEC (Text with EEA relevance) (notified under document number C(2002) 3302) Official Journal L 240 , 07/09/2002 P. 0065 - 0066Commission Decisionof 5 September 2002setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council Directive 92/34/EEC(notified under document number C(2002) 3302)(Text with EEA relevance)(2002/745/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant-propagating material and fruit plants, intended for fruit production(1), as last amended by Commission Decision 2002/112/EC(2), and in particular Articles 20(2) and (4) thereof,Whereas:(1) Directive 92/34/EEC provides for the necessary arrangements to be made by the Commission for Community comparative trials and tests of propagating and planting material.(2) Adequate representativity of the samples included in the trials and tests should be ensured, at least for certain selected plants.(3) Member States should participate in the Community comparative trials and tests, in so far as propagating and planting material of Prunus domestica is usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom.(4) Community comparative trials and tests should be carried out from 2003 to 2007 on propagating and planting material harvested in 2002, and the details of such trials and tests should also be set out.(5) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, on condition that the necessary appropriations are available.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species,HAS ADOPTED THIS DECISION:Article 1Community comparative trials and tests shall be carried out from 2003 to 2007 on propagating and planting material of Prunus domestica.The maximum cost for the trials and tests for 2003 shall be as set out in the Annex.The details of the trials and tests are set out in the Annex.Article 2All Member States shall participate in the Community comparative trials and tests in so far as propagating and planting material of Prunus domestica is usually reproduced or marketed in their territories.Article 3Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in the period 2004 to 2007.The maximum cost of a trial or test continued on this basis shall not exceed the amount specified in the Annex.Article 4This Decision is addressed to the Member States.Done at Brussels, 5 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 157, 10.6.1992, p. 10.(2) OJ L 41, 13.2.2002, p. 44.ANNEXTrials and tests on Prunus domestica((Trials and tests lasting more than one year.)) to be carried out>TABLE>